                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO




      UNITED STATES OF AMERICA,
          Plaintiff,

                    v.                                   CRIMINAL NO.: 17-594 (FAB)

      JOSHUA AYALA-LUGO,
          Defendant,



                                      NOTICE OF APPEAL

TO THE HONORABLE COURT:
      Notice is hereby given by Joshua Ayala-Lugo, the defendant herein, that he respectfully
appeals to the United States Court of Appeals for the First Circuit from the Judgment and
Sentence entered against him on October 17, 2018 before Honorable Francisco A. Besosa, United
States District Judge for the District of Puerto Rico.
      Defendant further requests that the Office of the Federal Defender, District of Puerto Rico,
continue representing him in this appeal.
      RESPECTFULLY SUBMITTED.
      In San Juan, Puerto Rico, this 26th day of October 2018.
                                        ERIC A. VOS
                                        Federal Public Defender
                                        District of Puerto Rico

                                        /S/ FRANCISCO CELEDONIO
                                        FRANCISCO CELEDONIO
                                        USDC-G02114
                                        A.F.P.D. for Defendant
                                        241 Franklin D. Roosevelt Avenue
                                        San Juan, PR 00918-2441
                                        Tel. (787) 281-4922
                                        Fax (787) 281-4899
                                        E-mail : francisco_celedonio@fd.org
                             CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on this date I electronically filed the foregoing motion
with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the parties of record.
      In San Juan, Puerto Rico, this 26th day of October 2018.


                                        ERIC A. VOS
                                        Federal Public Defender
                                        District of Puerto Rico

                                        /S/ FRANCISCO CELEDONIO
                                        FRANCISCO CELEDONIO
                                        USDC-G02114
                                        A.F.P.D. for Defendant
                                        241 Franklin D. Roosevelt Avenue
                                        San Juan, PR 00918-2441
                                        Tel. (787) 281-4922
                                        Fax (787) 281-4899
                                        E-mail : francisco_celedonio@fd.org
